Exhibit 10.1

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (the “Agreement”), dated as of June 1, 2012, is entered
into by and among Fibrocell Science, Inc., a corporation organized under the
laws of the State of Delaware (the “Company”), and Context Partners Fund, L.P.
(“Context”), Focus Managed Accounts Fund Ltd. (“Focus”), Deerfield Special
Situations Fund, L.P. (“Deerfield”), Deerfield Special Situations Fund
International, Ltd. (“Deerfield International”) and Akanthos Arbitrage Master
Fund, L.P. (“Akanthos”, and together with Context, Focus, Deerfield and
Deerfield International, the “Holders”, and each individually a “Holder”).

W I T N E S S E T H:

WHEREAS, the Holders are the holders of those certain 12.5% Promissory Notes
originally issued by the Company to the Holders on or about September 3, 2009 in
the aggregate original principal amount of $4,624,620.00 and set forth on
Schedule 1 attached hereto (as amended, the “Original Notes”, and each
individually, a “Original Note”);

WHEREAS, the Holders are also holders of those certain warrants (“Existing
Warrants”) set forth on Schedule 2 attached hereto entitling them to purchase up
to 6,789,163 shares (“Existing Warrant Shares”) of the Company’s common stock,
par value $.001 per share (“Common Stock”);

WHEREAS, the Original Notes are due and payable on June 1, 2012 in the aggregate
outstanding balance, including accrued but unpaid interest thereon, equal to
$7,034,848.25 as of such date;

WHEREAS, the Company wishes to repay half of each Holder’s Original Note on the
date hereof and exchange the balance of each Holder’s Original Note, pursuant to
Section 3(a)(9) of the Securities Act of 1933, as amended (“Securities Act”),
for (i) a new 12.5% Convertible Note (“Note”) with a principal amount equal to
such balance, in the form of Exhibit A attached hereto, and (ii) a warrant
(“Warrant”) to purchase a number of shares of Common Stock equal to such balance
divided by $0.25, in the form of Exhibit B attached hereto; and

WHEREAS, each Holder is willing to exchange its Original Note(s) for a new Note
and Warrant on the terms and conditions set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Exchange of Original Notes.

a. Balance. The Company acknowledges, confirms and agrees that the aggregate
outstanding balance of the Original Notes as of June 1, 2012 is $7,034,848.25,
with each Holder’s balance as set forth on Schedule 1 attached hereto.

b. Payment. On June 4, 2012, the Company shall pay to each Holder, by wire
transfer of immediately available funds, 50% of the amount outstanding under
such Holder’s Original Note(s), as set forth on Schedule 1 attached hereto
(“Cash Payment”).

 

1



--------------------------------------------------------------------------------

c. Exchange. Contemporaneously herewith, the Company and each Holder shall
exchange the balance of each Holder’s Original Note(s), as set forth on Schedule
1 attached hereto, for (i) a new Note with an original principal amount equal to
such balance, and (ii) a Warrant to purchase a number of shares of Common Stock
equal to such balance divided by $0.25, in each case as set forth on Schedule 1
attached hereto. Within three (3) business days following the date hereof, the
Company shall issue, execute and deliver to each Holder a Note and Warrant, each
dated as of the date hereof, in the amounts set forth on Schedule 1 attached
hereto. At Context’s election, the Notes and Warrants to be issued and delivered
to Context may be combined into a single Note and Warrant. Upon each Holder’s
receipt of its new Note and Warrant and the cash payment described under
Section 1(b) above, it shall promptly surrender and return the Original Note(s)
held by it to the Company. For clarification, the Notes shall be deemed issued
as of execution hereof, and the Holders shall be entitled to convert the Notes
immediately following execution hereof notwithstanding that physical delivery of
the Notes to the Holders may not have yet been completed.

2. Exchange Conditions. Contemporaneously with the execution and delivery
hereof, the Company shall cause:

a. its subsidiary, Fibrocell Technologies, a Delaware corporation (the
“Guarantor”), to absolutely, unconditionally and irrevocably guaranty to the
Holders the payment and performance of all the Company’s obligations under the
Notes and Warrants, which guaranty shall be in the form of Exhibit C attached
hereto (“Guaranty”); and

b. its independent legal counsel to issue and deliver to the Holders a legal
opinion (“Legal Opinion”) in form and substance reasonably acceptable to the
Holders concerning the transactions contemplated hereby, including without
limitation an opinion that the shares of Common Stock issuable upon conversion
of the Notes (“Underlying Shares”), and the shares of Common Stock issuable upon
exercise of the Warrants on a “cashless basis” (“Warrant Shares”), may be sold
or transferred pursuant to Rule 144 promulgated under the Securities Act without
restrictions or limitations.

The delivery of the Cash Payment, Notes, Warrants, Guaranty and Legal Opinion to
the Holders shall be a condition precedent to the consummation of the
transactions contemplated hereby.

3. Stockholder Approval.

a. Stockholder Meeting. On or prior to October 1, 2012, the Company shall effect
an increase in the number of authorized unissued shares of Common Stock, either
by increasing the number of authorized shares, effecting a reverse stock split,
or otherwise as reasonably determined by the Company, such that after such
increase the Company has at least such number of duly authorized but unissued
and unreserved shares (except as may be reserved for the Holders under the Notes
and Warrants) equal to 500% of the maximum number of shares of Common Stock into
which the Notes and Warrants are convertible and exercisable, without regard to
any limitations on conversion, exercise or beneficial ownership contained
therein (the “Share Increase”), and prior to such date the Company shall obtain
the affirmative vote of the requisite number of stockholders of the Company
under applicable corporate law, in accordance with the Company’s certificate of
incorporation and by-laws and applicable state or federal laws or regulations
and the regulations of any market or self-regulatory organization, to amend the

 

2



--------------------------------------------------------------------------------

Company’s certificate of incorporation to effectuate such Share Increase
(“Stockholder Approval”). As soon as practicable following the date hereof, but
no later than July 30, 2012, the Company shall file with the Securities and
Exchange Commission (“SEC”) and deliver to its stockholders a notice of meeting
and proxy statement or information circular, as required by the SEC, with
respect to a special meeting of stockholders (which may also be at the annual
meeting of stockholders) at which such Stockholder Approval shall be sought
(“Stockholder Meeting”). Such Stockholder Meeting shall occur within sixty
(60) days following the filing of such proxy statement or information circular.
The Board of Directors of the Company shall recommend to the Company’s
stockholders that such proposal be approved, which recommendation shall be
contained in such proxy statement or information circular, and the Company shall
solicit proxies from its stockholders in connection therewith in the same manner
as all other management proposals in such proxy statement (or as typically
solicited by management for management proposals), and all management-appointed
proxy holders shall vote their proxies in favor of such Stockholder Approval.
The Holders and their counsel shall be entitled upon written request to review
such proxy statement or information circular prior to filing with the SEC, and
such proxy statement or information circular shall not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
does not obtain such Stockholder Approval at the first such Stockholder Meeting,
the Company shall call a Stockholder Meeting every four months thereafter to
seek Stockholder Approval until the date on which Stockholder Approval is
obtained.

b. Failure to Call and Hold Stockholder Meeting. If the Company fails to
(1) file the proxy statement or information circular by July 31, 2012 or
(2) complete the Share Increase by October 1, 2012, then each Holder shall have
the right to compel the Company to redeem such portion of the Notes and Warrants
held by such Holder which cannot be converted or exercised due to the failure to
have a sufficient number of shares of Common Stock authorized and reserved for
issuance upon conversion and/or exercise of the Notes and Warrants, as may be
elected by such Holder. The redemption price under the Notes shall be the
Mandatory Default Amount (as defined in the Notes), and the redemption price
under the Warrants shall be the market value thereof determined using the Black
Scholes Value, as determined in accordance with the provisions set forth in the
Warrants. Such redemption price shall be paid within ten (10) days after the
exercise of such redemption right. If the Company fails to make any cash
payments or redemption payments under this subsection in a timely manner, such
payments shall bear interest at 24% per annum until paid in full. Without
limiting the foregoing, failure to timely complete the Share Increase shall
constitute an Event of Default under the Notes.

4. Representations and Warranties. The Company hereby makes to the Holders the
following representations and warranties:

a. Authorization; Enforcement. Each of the Company and the Guarantor has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement, the Notes, the Warrants and the
Guaranty (collectively, “Restructuring Agreements” or “Transaction Documents”)
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of the Restructuring Documents by the Company and
Guarantor and the consummation by them of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and Guarantor and no further action is required by the Company and
Guarantor, their board of directors or their stockholders in connection
therewith. The Restructuring Documents have been duly executed by the Company
and Guarantor and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligations of the Company and Guarantor
enforceable against the Company and Guarantor in accordance with their terms.

 

3



--------------------------------------------------------------------------------

b. No Conflicts. The execution, delivery and performance of the Restructuring
Agreements by the Company and Guarantor, and the consummation by such parties of
the transactions contemplated hereby, do not and will not (i) conflict with or
violate any provision of such party’s organizational documents, (ii) conflict
with, result in a breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien upon any of the properties or assets of such party pursuant
to, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument to which such party is a party or by
which any property or asset of such party is bound or affected, except to the
extent such conflict, breach, default, lien or right would not reasonably be
expected to result in a material adverse effect on such party, or (iii) result
in a violation of any constitution, statute, law, rule, regulation, order,
judgment, injunction, decree, ruling, charge or other restriction of any court
or governmental authority to which such party is subject or by which any
material property or asset of such party is bound or affected, except to the
extent such violation would not reasonably be expected to result in a material
adverse effect on such party.

c. Filings, Consents and Approvals. The Company is not required to obtain any
approval, consent, waiver, authorization or order of, give any notice to, or
make any filing, qualification or registration with, any court or other federal,
state, local, foreign or other governmental authority or other person or entity
in connection with the execution, delivery and performance by the Company of the
Restructuring Agreements, which have not been obtained. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance of and exchange for the Notes and Warrants or any Underlying
Shares or Warrant Shares upon the conversion, exercise or exchange of or
otherwise pursuant to any Notes or Warrants, except for the Stockholder Approval
to the extent necessary.

d. Issuance and Reservation of Securities. Except to the extent of the
occurrence of any Revoked Shares pursuant to Section 6 below (which exception
shall terminate on October 1, 2012) (i) at least 83% of the Underlying Shares
are duly authorized, and (ii) such Underlying Shares (and all Underlying Shares
after the earlier of the Share Increase or October 1, 2012), when issued in
accordance with the terms of Notes, will be duly and validly issued, fully paid
and nonassessable, free and clear of all liens and legends, eligible to be
resold pursuant to Rule 144(b)(1) promulgated under the Securities Act, and, in
connection with any conversion or resale are eligible to be delivered through
DTC’s Deposit and Withdrawal at Custodian system. The Company has reserved, and
shall at all times hereafter reserve, from its duly authorized capital stock for
issuance upon conversion pursuant to the Notes, at least 83% of such amount of
shares of Common Stock as is equal to the amount of Underlying Shares into which
each Holder’s and its affiliates’ Note(s) are convertible (without regard to any
limitations on ownership or conversion set forth therein), except to the extent
of the occurrence of any Revoked Shares pursuant to Section 6 below (which
exception shall terminate on October 1, 2012). Immediately prior to the date
hereof and without giving effect to the transactions contemplated by this
Agreement, the authorized Common Stock of the Company consists of 250,000,000
shares of Common Stock, of which 96,278,253 shares are issued and outstanding,
83,398,742 shares are reserved for issuance upon exercise of outstanding
warrants and options, 13,364,000 shares are reserved for issuance upon
conversion of outstanding shares of Series D preferred stock, and 48,000,000
shares are reserved for issuance upon conversion of authorized shares of Series
E preferred stock. Without limiting the foregoing, excluding the Waived Shares
(as defined in Section 6 below), the Company has reserved for issuance 3,706,485
shares of Common Stock for conversion of Notes held by Context and/or its
affiliates, 3,704,393 shares of Common Stock for conversion of Notes held by
Deerfield and/or its affiliates, and 1,548,127 shares of Common Stock for
conversion of Notes held by Akanthos and/or its affiliates

 

4



--------------------------------------------------------------------------------

e. No Additional Consideration. Except as otherwise set forth herein, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance, exchange or otherwise of any provision of the
Original Notes or to issue the Notes or Warrants. Neither the Company nor any of
its subsidiaries has paid any commission or other remuneration, directly or
indirectly, for soliciting the exchange of the Original Notes for Notes and
Warrants.

f. Private Placement. No registration under the Securities Act is required for
the issuance of the Notes, Warrants, any Underlying Shares or any Warrant Shares
in accordance with the terms hereof and thereof.

g. Holding Period for Notes and Warrants. Pursuant to Rule 144 promulgated under
the Securities Act, the holding period of the Notes, Warrants and the Underlying
Shares shall tack back to September 3, 2009 (the original issue date of the
Original Notes), and the Company has not received any consideration from the
Holders since such date in connection with any amendment to the Original Notes.
The Company agrees not to take a position contrary to this paragraph. The
Company agrees to take all actions, including without limitation causing its
legal counsel, in addition to the Legal Opinion, to issue and deliver to the
Holders and the Company’s transfer agent any legal opinions necessary to cause
the issuance of the Notes, Warrants and the Underlying Shares without
restriction and not containing any restrictive legend without the need for any
action by any Holder; provided that such counsel shall be permitted to rely upon
the representations of each Holder set forth in this Agreement and each Holder
agrees to promptly notify the Company if any such representations cease to be
true and correct. The Notes are being issued in substitution and exchange for
and not in satisfaction of the Original Notes or any portion thereof. The Notes
shall not constitute a novation or satisfaction and accord of any of such
portion of the Original Notes. The Company hereby acknowledges and agrees that
the Notes shall amend, restate, modify, extend, renew and continue the terms and
provisions contained in the Original Notes and shall not extinguish or release
the Company or any of its subsidiaries under any agreements with the Holders or
otherwise constitute a novation of its obligations thereunder. The Company
acknowledges and agrees that, other than delivery of a conversion notice in the
form set forth as an exhibit to the Notes, nothing further is required for a
Holder to obtain unlegended shares immediately saleable pursuant to Rule
144(b)(1)(i) promulgated under the Securities Act issuable upon conversion of
the Notes or upon a cashless exercise of the Warrants. Without limiting any of
the terms, conditions or covenants contained in this Agreement or other
documents, if at any time it is determined that any Underlying Shares are not
freely tradable without restriction or limitation pursuant to Rule 144, then the
Company shall promptly register the resale of all Underlying Shares under the
Securities Act by filing a registration statement with the SEC as soon as
practicable (but in no event later than 30 days) and causing such registration
statement to be declared effective as soon as practicable (but in no event later
than 90 days).

 

5



--------------------------------------------------------------------------------

h. 144 Status. So long as any Holder owns any Notes, Warrants and/or Underlying
Shares, the Company shall timely file (or timely obtain extensions in respect
thereof and file within the applicable grace period) all reports and definitive
proxy or information statements required to be filed by the Company under the
Securities Exchange Act of 1934, as amended (“Exchange Act”), and shall not
terminate its status as an issuer required to file reports under the Exchange
Act (even if the Exchange Act or the rules and regulations promulgated
thereunder would otherwise permit such termination). The Company represents and
warrants to each Holder that (i) such Holder is not, as of the date of this
representation, and has not been for the last one hundred twenty (120) days, an
employee, officer, director or, to the Company’s knowledge, the direct
beneficial owner of more than ten percent (10%) of any class of equity security
of the Company, or, to the Company’s knowledge, otherwise been an “affiliate” as
that term is used in Rule 144 promulgated under the Securities Act, (ii) no
consideration has been offered or paid by such Holder to amend or consent to a
waiver, modification, forbearance, exchange or otherwise of any provision of the
Original Notes, and (iii) such Holder has not, directly or indirectly,
controlled, been controlled by or been under common control with the Company.

i. Equal Treatment. The Company has not, directly or indirectly, made any
agreement or arrangement with any Holder relating to the terms or conditions of
the transactions contemplated hereby except as set forth in the Restructuring
Agreements.

j. No Undisclosed Events, Liabilities, Developments or Circumstances. Except for
the transactions contemplated by the Transaction Documents, no event, liability,
development or circumstance has occurred or exists, or is reasonably expected to
occur or exist with respect to the Company, any of its subsidiaries or any of
their respective businesses, properties, liabilities, prospects, operations
(including results thereof) or condition (financial or otherwise), that
(i) would be required to be disclosed by the Company under applicable securities
laws on a registration statement on Form S-1 filed with the SEC relating to an
issuance and sale by the Company of its Common Stock and which has not been
publicly announced, (ii) could have a material adverse effect on any Holder’s
investment in the Company or (iii) could be reasonably expected to have a
material adverse effect on the Company.

k. Survival. All of the Company’s warranties and representations contained in
this Agreement shall survive the execution, delivery and acceptance of this
Agreement by the parties hereto.

5. Reservation under Warrants. At all times after completion of the Share
Increase, the Company shall have duly authorized and reserved for issuance, free
from preemptive rights or any other contingent purchase rights of other persons,
a sufficient number of shares of Common Stock for issuance upon exercise in full
of the Warrants, without regard to any ownership or exercise limitations set
forth therein.

 

6



--------------------------------------------------------------------------------

6. Temporary Waiver Under Existing Warrants. Subject to the terms hereof, each
Holder hereby waives until the earlier of the Share Increase or October 1, 2012
the Company’s obligation to reserve such number of authorized but unissued
shares of Common Stock for exercise of such Holder’s Existing Warrants as is
indicated beside such Holder’s name on Schedule 2 attached hereto (“Waived
Shares”), and such Holder agrees not to transfer such Existing Warrants during
such period (to the extent of Waived Shares), it being understood that so long
as such waiver is in effect with respect to a Holder, such Holder may not be
able to acquire, and the Company shall not be obligated to deliver, Existing
Warrant Shares upon exercise of the Existing Warrants to the extent the Company
does not have available at such time any authorized but unissued shares of
Common Stock. The Company shall reserve such Waived Shares of a Holder for
conversion under the Note(s) held by such Holder and its affiliates (including
without limitation other funds directly or indirectly managed by the same
personnel who manage such Holder). Notwithstanding the foregoing, any Holder may
at any time elect to revoke such waiver in whole or in part with respect to its
Waived Shares by providing to the Company written notice of (a) such revocation
concerning such number of Waived Shares specified in such notice (“Revoked
Shares”), together with (b) a waiver of the Company’s obligation to reserve such
number of Revoked Shares for conversion under such Holder’s or its affiliates’
Note(s), provided that the maximum number of a Holder’s Revoked Shares which may
be revoked hereunder shall be reduced by one share of Common Stock for each
Underlying Share received by such Holder upon conversion of such Note(s).

7. Representations and Warranties. Each Holder, severally and not jointly and as
to itself only, makes to the Company the following representations and
warranties:

a. Such Holder is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents to which it is a party and otherwise
to carry out its obligations hereunder and thereunder.

b. Such Holder represents and warrants that (i) such Holder is not, as of the
date of this representation, and has not been for the last one hundred twenty
(120) days, the beneficial owner of more than ten percent (10%) of any class of
equity security of the Company, or, otherwise been an “affiliate” as that term
is used in Rule 144 promulgated under the Securities Act, (ii) no consideration
has been offered or paid by such Holder to amend or consent to a waiver,
modification, forbearance, exchange or otherwise of any provision of the
Original Notes, (iii) such Holder has not paid any commission or other
remuneration, directly or indirectly, for soliciting the exchange of the
Original Notes for Notes and Warrants, and (iv) such Holder has not, directly or
indirectly, controlled, been controlled by or been under common control with the
Company.

c. Such Holder and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the issuance of the Notes and Warrants which have been requested by
such Holder. Such Holder and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Such Holder understands that its
exchange for the Notes and Warrants involves a high degree of risk. Such Holder
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed decision with respect to its exchange for and acquisition of
the Notes and Warrants.

 

7



--------------------------------------------------------------------------------

8. Agera Subsidiary. The Company represents and warrants to the Holders that
(i) it beneficially owns less than 58% of the equity of Agera Laboratories,
Inc., a Delaware corporation (“Agera”), (ii) the current fair market value of
the Company’s share of net assets of Agera does not exceed $1 million in the
reasonable, good faith determination of the Company, (iii) there have been no
material changes to the assets, liabilities, capital structure, financial
position, earnings or prospects of Agera since December 31, 2011, and (iv) Agera
does not own or have any right to use any intellectual property in any way
related to LAVIV or fibroblast cells. So long as any Notes are outstanding and
the Company owns at least 10% of Agera, the Company shall not transfer,
contribute, sell or license any property or assets of the Company or any of its
subsidiaries directly or indirectly to Agera. The Company further agrees that,
so long as the aggregate outstanding balance under the Notes exceeds $1 million,
it shall not sell any of its equity interest in Agera nor sell (and shall cause
Agera not to sell) all or substantially all of Agera’s assets without the prior
written consent of the Holders holding at least 67% in principal amount of the
Notes outstanding at such time.

9. Miscellaneous.

a. Material Non-Public Information. The Company shall, prior to 8:30AM on the
trading day following the date hereof, issue a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and
attaching this Agreement and all other related agreements hereto, including
without limitation the form of Note and Warrant. The Company shall not at any
time furnish any material non-public information to any Holder without such
Holder’s prior written consent; provided that such consent shall be deemed to
have been given by a Holder with respect to any information contained in the
Company’s proxy statement to be filed pursuant to Section 3(a) above if such
Holder exercises its rights pursuant to Section 3(a) to review the Company’s
proxy statement. The Company represents and warrants that prior to the date
hereof neither the Company nor any person acting on its behalf has provided any
Holder or its counsel with any information that constitutes or might constitute
material, non-public information concerning the Company.

b. Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

8



--------------------------------------------------------------------------------

c. Multiple Holders.

i. The parties acknowledge and agree that the actions and obligations of each
Holder hereunder are several and not joint with the actions and obligations of
any other Holder and that no Holder shall be responsible in any way for the
representations, warranties, agreements, acts or omissions, or the performance
or non-performance of the obligations, of any other Holder hereunder. Any and
all rights granted to the Holders hereunder, at law or in equity shall be
enforceable by each such Holder independently, and it shall not be necessary
(but may be permissible) for any other Holder to be joined as an additional
party in any action for such purpose.

ii. The parties acknowledge and agree that (i) the Holders are not are agents,
affiliates or partners of each other, (ii) the Holders are not, under any
circumstances, agreeing to act jointly, in concert or as a group with respect to
the Notes, Original Notes, Warrants, Existing Warrants any Underlying Shares or
any Warrant Shares, (iii) nothing contained in any document, and no action taken
by any Holder pursuant thereto, constitutes or shall be deemed to constitute the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holders are in any way acting or
agreeing to act jointly, in concert or as a group with respect to the Notes,
Original Notes, Warrants, any Underlying Shares or any Warrant Shares, any
transactions, or any of their actions or obligations under any documents
(including without limitation the decision to acquire, dispose of or vote any
securities), and (iv) the Company shall not assert any claim inconsistent with
the foregoing.

iii. The Company acknowledges and agrees, and each Holder represents and agrees,
that (i) such Holder has independently participated in the negotiation hereof
with the advice of its own counsel and advisors, (ii) no other Holder has acted
or will be acting as such Holder’s agent in connection with its acquisition,
disposition or voting of any securities or monitoring its investment therein,
(iii) such Holder’s decision to exchange the Original Notes has been made by
such Holder independently of any other Holder and independently of any
information, materials, statements or opinions regarding the Company which may
have been made or given by any other Holder, and (iv) no Holder shall have any
liability to any other Holder relating to or arising from any such information,
materials, statements or opinions. The Company represents and acknowledges that
(A) for reasons of administrative convenience of the Company only and not
because it was required or requested to do so by any Holder, (1) each Holder and
its counsel may have communicated and may continue to communicate with the
Company through Peter J. Weisman, P.C., which represents only Context
independently, and (2) the Company has elected to provide all Holders with the
same terms hereunder, and (B) such procedures with respect to this Agreement
shall in no way create a presumption that the Holders are in any way acting
jointly, in concert or as a group with respect to this Agreement or the Notes or
Warrants or the transactions contemplated hereby.

iv. Neither the Company nor any of its affiliates shall, directly or indirectly
(a) offer or pay or cause to be paid any consideration (immediate or
contingent), whether by way of interest, fee, payment or reduced conversion,
exercise or exchange price for redemption, conversion, exercise or exchange of
the Notes or Warrants, or otherwise, to any Holder, for or as an inducement to,
or in connection with the solicitation of, any consent, waiver or amendment to
or of any terms or provisions of any Restructuring Agreements, unless such
consideration is offered and, if accepted within 10 days of such offer, paid to
all Holders, or (b) redeem, in whole or in part, any Notes or Warrants unless
such offer of redemption is made pro rata to all Holders on identical terms. For
clarification purposes, this provision constitutes a separate right granted to
each Holder by the Company and negotiated separately by each Holder, is not
intended for the Company to treat the Holders as a class, and shall not in any
way be construed as the Holders acting in concert or as a group with respect to
the purchase, disposition or voting of the Notes, Warrants or Underlying Shares
or otherwise.

 

9



--------------------------------------------------------------------------------

d. Expenses. Upon execution hereof the Company shall pay or reimburse to
Context’s legal counsel a non-refundable, non-accountable sum equal to $30,000
as and for legal expenses in connection with documentation of the transactions
contemplated hereby.

e. Counterparts. This Agreement may be executed in two or more counterparts and
by facsimile signature, delivery of PDF images of executed signature pages by
email or otherwise, and each of such counterparts shall be deemed an original
and all of such counterparts together shall constitute one and the same
agreement.

f. Governing Law. This Agreement shall be governed by and interpreted in
accordance with laws of the State of New York, excluding its choice of law
rules. The parties hereto hereby waive the right to a jury trial in any
litigation resulting from or related to this Agreement. The parties hereto
consent to exclusive jurisdiction and venue in the federal courts sitting in the
southern district of New York, unless no federal subject matter jurisdiction
exists, in which case the parties hereto consent to exclusive jurisdiction and
venue in the New York state courts in the borough of Manhattan, New York. Each
party waives all defenses of lack of personal jurisdiction and forum non
conveniens. Process may be served on any party hereto in the manner authorized
by applicable law or court rule.

g. Further Assurances. Each of the Holders and the Company hereby agrees and
provides further assurances that it will, in the future, execute and deliver any
and all further agreements, certificates, instruments and documents and do and
perform or cause to be done and performed, all acts and things as may be
necessary or appropriate to carry out the intent and accomplish the purposes of
this Agreement.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

COMPANY:

FIBROCELL SCIENCE, INC.

By: /s/ Declan Daly                                

Name: Declan Daly

Title: Chief Operating Officer

HOLDERS:

CONTEXT PARTNERS FUND, L.P.

By: CONTEXT CAPITAL MANAGEMENT, LLC, as general partner

By: /s/ Michael S. Rosen                        

Name: Michael S. Rosen

Title: Managing Member

FOCUS MANAGED ACCOUNTS FUND LTD.

By: CONTEXT CAPITAL MANAGEMENT, LLC, as investment advisor

By: /s/ Michael S. Rosen                    

Name: Michael S. Rosen

Title: Managing Member

DEERFIELD SPECIAL SITUATIONS FUND, L.P.

By: /s/ James E. Flynn                    

Name: James E. Flynn

Title: General Partner

DEERFIELD SPECIAL SITUATIONS FUND INTERNATIONAL, LTD.

By: /s/ James E. Flynn                    

Name: James E. Flynn

Title: General Partner

AKANTHOS ARBITRAGE MASTER FUND, L.P.

By: /s/ Michael Kao                    

Name: Michael Kao

Title: Manager

 

11



--------------------------------------------------------------------------------

SCHEDULE 1

Exchange by Holders

 

     Original Notes      Cash Paid      Orig. Principal     

 

       Orig. Principal      Accrued Int.      Balance Due      Upon Exchange  
   Amount under               as of 9/3/2009      as of
6/1/2012      as of 6/1/2012      50%      New Conv. Notes      Warrants  

Context Partners Fund, L.P.

   $ 490,080.00       $ 255,416.58       $ 745,496.58       $ 372,748.29       $
372,748.29         1,490,993   

Context Partners Fund, L.P.

   $ 205,500.00       $ 107,101.08       $ 312,601.08       $ 156,300.54       $
156,300.54         625,202   

Context Partners Fund, L.P.

   $ 644,296.08       $ 335,789.92       $ 980,086.00       $ 490,043.00       $
490,043.00         1,960,172   

Focus Managed Accounts Fund Ltd.

   $ 573,403.92       $ 298,842.78       $ 872,246.70       $ 436,123.35       $
436,123.35         1,744,493   

Deerfield Special Situations Fund, L.P.

   $ 808,860.60       $ 421,556.52       $ 1,230,417.12       $ 615,208.56      
$ 615,208.56         2,460,834   

Deerfield Special Situations Fund International, Ltd.

   $ 1,103,339.40       $ 575,030.98       $ 1,678,370.38       $ 839,185.19   
   $ 839,185.19         3,356,741   

Akanthos Arbitrage Master Fund, L.P.

   $ 799,140.00       $ 416,490.39       $ 1,215,630.39       $ 607,815.20      
$ 607,815.20         2,431,261      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Totals

   $ 4,624,620.00       $ 2,410,228.25       $ 7,034,848.25       $ 3,517,424.13
      $ 3,517,424.13         14,069,697      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Addresses for Notices

 

Holder

  

Address

  

with a copy to:

Context Partners Fund, L.P.    c/o Context Advisory, LLC, 2223 Avenida de la
Playa, Suite 104, La Jolla CA 92307, Attn: Michael Rosen    Peter J. Weisman,
P.C., 2 Rector St., 3rd Floor, New York, NY 10006 Focus Managed Accounts Fund
Ltd.    c/o Context Advisory, LLC, 2223 Avenida de la Playa, Suite 104, La Jolla
CA 92307, Attn: Michael Rosen    Peter J. Weisman, P.C., 2 Rector St., 3rd
Floor, New York, NY 10006 Deerfield Special Situations Fund, L.P.    c/o
Deerfield Management Company, LP, 780 Third Avenue, 37th Floor, New York, NY
10017, Attn: Jeffrey Kaplan    Deerfield Special Situations Fund International,
Ltd.    c/o Deerfield Management Company, LP, 780 Third Avenue, 37th Floor, New
York, NY 10017, Attn: Jeffrey Kaplan    Akanthos Arbitrage Master Fund, L.P.   
c/o Akanthos Capital Management LLC, 21700 Oxnard Street, Suite 1730, Woodland
Hills, CA 91367, Attn: Michael Kao   

 

12



--------------------------------------------------------------------------------

SCHEDULE 2

Existing Warrants

 

Name

   Date    Warrant Description    # of Warrants      # of Waived Shares  

Context Partners Fund, L.P.

   February 9, 2011    Series D warrants      400,000         400,000   

Context Partners Fund, L.P.

   August 22, 2011    August 2011 financing      190,908         190,908   

Total

           590,908         590,908   

Focus Managed Accounts Fund, Ltd.

   February 9, 2011    Series D warrants      400,000         400,000   

Focus Managed Accounts Fund, Ltd.

   August 22, 2011    August 2011 financing      190,908         190,908   

Total

           590,908         590,908   

Deerfield Special Situations Fund, L.P.

   August 22, 2011    August 2011 financing      497,636         497,636   

Deerfield Special Situations Fund International, Ltd.

   August 22, 2011    August 2011 financing      775,091         775,091   

Akanthos Arbitrage Master Fund, L.P.

   July 19, 2010    Series B warrants      1,934,620         556,926   

Akanthos Arbitrage Master Fund, L.P.

   February 9, 2011    Series D warrants      2,400,000         690,897   

Total

           4,334,620         1,247,823   

 

13



--------------------------------------------------------------------------------

EXHIBIT A

Form of Exchange Note

(See Attached)

 

14



--------------------------------------------------------------------------------

EXHIBIT B

Form of Exchange Warrant

(See Attached)

 

15



--------------------------------------------------------------------------------

EXHIBIT C

Form of Guaranty

(See Attached)

 

16